PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,802,260
Issue Date: 13 Oct 2020
Application No. 15/601,687
Filing or 371(c) Date: 22 May 2017
For: AUTOMATED SUBSTRATE LOADING

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.78(c) filed February 17, 2021, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 119(e) for benefit of a prior-filed provisional application in above-identified issued patent by way of Certificate of Correction. This is also in response to the petition under 37 CFR 1.182 filed February 17, 2021, requesting expedited consideration of the matter.

The renewed petition under 37 CFR 1.78(c) is GRANTED.

The petition under 37 CFR 1.182 is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed provisional application as required by 35 U.S.C. 119(e) and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(a)(4). The underlying application issued as Patent No. 10,802,260 on October 13, 2020. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed provisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(c), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance 
§ 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

Petitioner submitted a completed Certificate of Correction form, a $160 certificate of correction fee, a $210 petition fee under 37 CFR 1.17(f), and a corrected ADS in compliance with 37 CFR 1.76(c) containing a proper benefit claim to the prior-filed provisional application. Petitioner previously paid the $1,000 petition fee under 37 CFR 1.17(m) on July 22, 2020.  Additionally, petitioner provided a statement of unintentional delay and sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.



A corrected Filing Receipt, which includes the claim for benefit of the prior-filed provisional application, accompanies this decision on petition.  


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt